HEDRICK, Judge.
The two assignments of error argued in defendant’s brief relate to the court’s instructions to the jury.
The defendant contends the court committed prejudicial error “by failing to correctly or sufficiently instruct the jury concerning the elements of the offense of possession of a narcotic drug,” and “by erroneously charging the jury concerning possible verdicts.” A careful review of the charge reveals that the court fairly, adequately and correctly declared and explained the law arising on the evidence given in the case, and precisely and correctly instructed the jury as to the permissible verdicts.
We find and hold that the defendant had a fair trial free from prejudicial error.
No error.
Judges Brock and Vaughn concur.